Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 18-24, 26-29 are pending.
2.	This application is a CON of 16/378,095 04/08/2019 ABN which is a DIV of 15/741,893 01/04/2018 PAT 10294242 which is a 371 of PCT/US16/40972 07/05/2016 which claims benefit of 62/218,672 09/15/2015 and claims benefit of 62/188,846 07/06/2015. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/188,846, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The priority date afforded claims is 09/15/2015, which is supported by the 62/218,672 application at claim 18 on page 59.  
Claim Rejections Withdrawn
3.	 The rejection of canceled claim 25 has been withdrawn.
Claim Rejections Maintained
4.	The rejection of claims 18, 20, 22, 24, 26-27 under 35 U.S.C. 103 as being unpatentable over Cui WO 2015112806 A2 is maintained.  Applicant’s arguments submitted June 3, 2022 have been fully considered but are not persuasive.  One argument is that the general method does not have any stereocenters, however this argument overlooks the evidence cited in the rejection where compound A8 and the Example 93A and 93 dealt with the synthesis of a single stereoisomer, using specific stereoisomer intermediates.
According to the argument reversing the steps with intermediate II in the synthesis of Cui leads to an enhancement of “yield from 5.8% to 46.9%”.  The nature of the comparison is obscure, since the comparison uses four reactions of Cui versus two reactions of the specification process and does not explain the comparability of any of the steps.  Any improvements in yield after the synthesis of compound 93A have no nexus to the claimed intermediate of compound II since the intermediate has been consumed and the steps of Cui are the same.  The examiner has analyzed the two processes for yield improvements.  The only difference in the synthesis as has been pointed out is in the order of the steps of the synthesis of compound A8 and the conversion of A8 to 93A.  The prior art Example A8 etherification, SNAr reaction, gives a yield of 99% of A8 on page 80-81. The amination reaction to make compound 93A results in a 22.59% yield.
The appropriate comparison to the prior art conversions are the instant reactions of amination with intermediates A and B-14 to C on Page 50, where Cui compound 93A is labeled C (Page 51 [0273], 61.93% yield), and the ether synthesis of compound B-14.  The instant specification offers up a number of ways to make compound B-14, some of which are quite lengthy.  Method A on pages 53-54 has a four-step synthesis (67.28 % for etherification step to make B-3a page 54 Example 12 and additional steps to B-14). Method B has the SNAr ether synthesis to make B-9a and subsequent deprotection to B-14, no yield for the etherification, combined yield of 3-steps of B-14  in Example 18, page 56-57 paragraph [0300] is 53%).  Method C has B10 to B11a in the etherification and additional 2 steps, (yield of the etherification 67.58%, page 58 paragraph [0304]).
Based upon the analysis above, reversing the steps in the amination results in some improvement (22.59% in Cui versus 61.93%) however the etherification is worse, (99% in Cui vs 67.28%, 53%, or 67.58%). Taking the best of the etherification gives an overall improvement of 41.8% vs. 22.36%.  However, a closer review of the specification shows the same reactions of Cui, the conversion of 1 and 2 to compound 3, same as A8, (Page 48 [0260], amination 78.76% yield) and the conversion of compound 3 to compound 4 (Page 48 [0262], etherification 60.9% yield) which is the compound 93A.  This is shown graphically on page 45-46 [0245].  This gives a two-step yield of 47.9, which is better than the step reversal.  Finally the argued unexpected results in the specification appear to be limited to R3 and R4 as methyl, R1 as BOC.  The evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
Restriction Election Maintained
5.	Applicant’s election of group I and the species of claim 27 in the reply filed on December 20, 2021 was acknowledged. The election was made without traverse. According to applicants’ representative claims 18, 20, 22, 24, 26-27 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims 19, 21, 23, not reading on the elected species are held withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 18, 20, 22, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui WO 2015112806 A2 (cited on the IDS). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Cui discloses compound 93 on page 62, and discloses a Scheme on page 126 for the synthesis of this compound.  This is reproduced here:

    PNG
    media_image1.png
    195
    742
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    750
    media_image2.png
    Greyscale

Cui discloses various alternative synthetic schemes including the General Method B on page 73-74 as reproduced here.

    PNG
    media_image3.png
    329
    751
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    335
    739
    media_image4.png
    Greyscale

The intermediate B4 is analogous to the intermediate II of instant claim 18 and would be required if the General Method B were followed to prepare compound 93.  Stated another way, the intermediate of Formula II of claim 27 would be required if the SN2 reaction to install the –CH2-CH(CH3)-NH-PG group were conducted prior to the SNAr reaction to give the intermediate A8.  Simply reversing the steps would necessitate using the elected species to make compound 93 via intermediate 93A.  According to paragraph 214 under the chemical synthesis heading “Furthermore, one of skill in the art will  recognize that the transformations shown in the schemes below may be performed  in any order that is compatible with the functionality of the particular  pendant groups.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to reverse the order of the steps and generate the alternative intermediate compound of claim 27. Reordering the steps of the known process is obvious (See In Re Gibson 5 USPQ 230) and was suggested by the prior art.  There is a motivation to do so in this case because Scheme B relies upon a cheaper Cl intermediate and the SNAr reaction is conducted at a slightly lower temperature (110 vs 120 oC).  Using a cheaper reactant and lowering energy costs would save money.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625